 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division
 4
     MICHAEL A. RODRIGUEZ (NYBN 4938262)
 5   Assistant United States Attorney

 6         450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
 7         Telephone: (415) 436-7146
           FAX: (415) 436-7234
 8         Michael.Rodriguez@usdoj.gov
 9   Attorneys for United States of America
10

11                             IN THE UNITED STATES DISTRICT COURT

12                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
        UNITED STATES OF AMERICA,                         Case No.: CR 19–0026 WHA-2
15
                Plaintiff,                                [PROPOSED] DETENTION ORDER
16
                v.
17
        KRISTOPHER ALEXIS-CLARK,
18

19
                Defendants.
20

21

22           On March 5, 2019, a superseding indictment was filed in the Northern District of

23   California charging Kristopher Alexis-Clark with three counts: (1) conspiracy to commit

24   arson, in violation of 18 U.S.C. § 844(n); (2) arson, in violation of 18 U.S.C. § 844(i); and

25   (3) possession of an unregistered firearm, in violation of 26 U.S.C. §§ 5861(d), 5841, and 5871.

26   This matter came before the Court for a detention hearing on March 27, 2019. During the

27   detention hearing, Mr. Alexis-Clark was present and was represented by his attorney, Richard

28


     [PROPOSED] DETENTION ORDER
 1   B. Mazer, and the Government was represented by Assistant United States Attorney Michael
 2   A. Rodriguez.
 3           The Government moved for detention on the basis that no condition or combination of
 4   conditions of release would reasonably assure the safety of the community in light of the
 5   defendant’s conduct in this case. The defense opposed and proposed that Mr. Alexis-Clark be
 6   released so that he could care for his mother. Pretrial Services recommended detention on the
 7   basis that no condition or combination of conditions of release would reasonably assure the
 8   safety of the community, and also because the defendant posed a potential danger to himself
 9   given his recent suicidal ideation.
10           Upon consideration of the facts, proffers and arguments presented, and for the reasons
11   stated on the record, the Court finds by clear and convincing evidence that no condition or
12   combination of conditions will reasonably assure the safety of any other person or the
13   community. Accordingly, Mr. Alexis-Clark must be detained pending trial in this matter.
14           This Order supplements the Court’s findings at the detention hearing and serves as
15   written findings of fact and statement of reasons as required by Title 18, United States Code,
16   Section 3142(i). The Bail Reform Act of 1984 sets forth the factors the Court must consider in
17   determining whether pretrial detention is warranted. In coming to its decision, the Court has
18   considered those factors, paraphrased below:
19           (1) the nature and seriousness of the offense charged;
20           (2) the weight of the evidence against the person;
21           (3) the history and characteristics of the person including, among other considerations,
22   employment, past conduct and criminal history, and record of court appearances; and
23           (4) the nature and seriousness of the danger to any person or the community that would
24   be posed by the person’s release.
25           18 U.S.C. § 3142(g).
26           Given the nature of the crimes as alleged, the Court determines that, on the record
27   before it, there is no condition or combination of conditions of release that can reasonably
28   assure the safety of any other person and the community. These findings are made without


     [PROPOSED] DETENTION ORDER
                                                    2
 1   prejudice to Mr. Alexis-Clark’s right to seek review of his detention, or file a motion for
 2   reconsideration if circumstances warrant it.
 3           Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:
 4           1.     Mr. Alexis-Clark be, and hereby is, committed to the custody of the Attorney
 5   General for confinement in a corrections facility;
 6           2.     Mr. Alexis-Clark be afforded reasonable opportunity for private consultation with
 7   counsel; and
 8           3.     On order of a court of the United States or on request of an attorney for the
 9   Government, the person in charge of the corrections facility in which Mr. Alexis-Clark is
10   confined shall deliver him to an authorized United States Marshal for the purpose of any
11   appearance in connection with a court proceeding.
12

13           IT IS SO ORDERED.
14           DATED: March 29, 2019
15
                                                                  _____________________________
16                                                                HONORABLE JOSEPH C. SPERO
                                                                  Chief Magistrate Judge
17

18

19

20

21

22

23

24

25

26
27

28


     [PROPOSED] DETENTION ORDER
                                                      3
